Case: 2:18-cv-00272-MHW-CMV Doc #: 98 Filed: 08/04/21 Page: 1 of 1 PAGEID #: 3328



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

 Stacie Ray, et a!..

              Plaintiffs,                     Case No. 2:18-cv-272

       V.                                     Judge Michael H. Watson

 Stephanie McCloud, et al.,                   Magistrate Judge Vascura

              Defendants.


                                       ORDER


       The parties report that they are still working to resolve the issue of

 attorney's fees and request a conference with the Court in the event that their

 negotiations are unsuccessful. EOF No. 97. The parties are ordered to file a

 joint notice on August 9, 2021, telling the Court whether they have resolved

 attorney's fees and whether the parties still wish to have a conference with the

 Court.

       IT IS SO ORDERED.



                                         IICHAEL H. WATSON,JUDGE
                                        UNITED STATES DISTRICT COURT
